Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 1 of 6




 Ex. #3 English Translation
    Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 2 of 6



                                            ITALIAN REPUBLIC

                                     In the name of the Italian people

                                  THE SUPREME COURT OF CASSATION

                                        SIXTH CRIMINAL DIVISION



Consisting of:

Angelo Costanzo                  - President              Sentence n. Div. 638/2020

Pierluigi Di Stefano             - Rapporteur             CC-06/18/2020

Ercole Aprile                                             Gen. Reg. 7354/2020

Martino Rosati

Benedetto Paternò Raddusa

Issued the following

                                         JUDGMENT

Upon the motion of
RAFOI BLEULER DAISY TERESA born on 07-11-1967
Against the decision dated 01/21/2020 of the Court of Appeals of Milan
After having heard the report of Judge PIERLUIGI DI STEFANO;
After having reviewed the final plea of Attorney General CIRO ANGELILLIS who requested the dismissal
of the motion

                                       REASONS FOR THE DECISION

RAFOI BLEULER DAISY TERESA, a Swiss citizen, presents three grounds of appeal against the decision of
the Court of Appeals of Milan dated January 21, 2020 according to which there are sufficient conditions
for her extradition to the United States of America, as requested through an arrest warrant dated April
26, 2019 issued by the District Court of the United State of America for the Southern District of Texas,
for the crimes of conspiracy to commit money laundering, conspiracy to commit unlawful activities
abroad, and money laundering.

The Attorney general for this Court requests the dismissal of the motion.

The defense presented a brief.

The contested judgement should be declared null since, after the decision of the Court of Appeals, the
applicant’s presence in Italy is no longer required for purposes of a foreign country’s request.

Actually, as shown by the records filed by the defense, on January 28, 2020, Ms. Rafoi Bleuler Daisy
Teresa stated in a notarized affidavit taken in front of a Swiss Notary in Zurich, that she had returned to
her country of residence.
    Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 3 of 6



No additional verification is needed since the findings on record show that the investigative police
verified that the subject of the extradition was untraceable at her declared residence in Italy.

                                               THEREFORE

The appealed sentence is declared null. Sent to the Clerk of Court to finalize the formalities according to
Art. 203 of the Application Rules of the [Italian] Code of Criminal Procedure.

Rome, decided in chambers on June 18, 2020.

THE REPORTING JUDGE                              THE PRESIDENT

Pierluigi Di Stefano                                                 Angelo Costanzo


                              FILED
                              SEP 16 2020
                              The Clerk of Court
                              Patrizia Di Laurenzio


                                                      This is a certified copy of the original
                                                      SEP 16 2020
                                                      THE CLERK OF COURT

                                                      Signed: Illegible
Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 4 of 6




               Ex. #3 Original
Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 5 of 6
Case 4:17-cr-00514 Document 183-3 Filed on 12/11/20 in TXSD Page 6 of 6
